FILED
                                                                                  June 3, 2021
                               STATE OF WEST VIRGINIA                           EDYTHE NASH GAISER, CLERK

                             SUPREME COURT OF APPEALS                           SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




In re G.H.

No. 20-0985 (Kanawha County 19-JA-630)



                                MEMORANDUM DECISION


        Petitioner Father R.H., by counsel James T. Cooper, appeals the Circuit Court of Kanawha
County’s November 12, 2020, order terminating his parental rights to G.H. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Mindy M. Parsley, filed a
response in support of the circuit court’s order. The guardian ad litem, Sharon K. Childers, filed a
response on behalf of the child also in support of the circuit court’s order and a supplemental
appendix. Petitioner filed a reply. On appeal, petitioner argues that the circuit court erred in
adjudicating him as an abusing parent, denying him an improvement period, failing to give proper
weight to his witnesses, making findings against the weight of the evidence, and failing to timely
enter a dispositional order.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

       Over the course of twenty years, petitioner and the mother, T.H., have had a long history
of Child Protective Services (“CPS”) involvement that has resulted in the termination of their
parental rights to six older children through various child abuse and neglect proceedings. Although
not clear from the record, it appears that petitioner’s parental rights were either involuntarily
terminated or voluntarily relinquished to three older children in 2001 due to abandonment or
neglect. 2 In 2005, child abuse and neglect proceedings were instituted against petitioner’s then-

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
       2
           T.H. was not the mother of these three children.
                                                  1
wife, T.H., with regard to two of her children from a prior relationship after the children made
disclosures of sexual abuse by petitioner. During those proceedings, it appears that the circuit court
made findings that the children were sexually abused, and T.H.’s parental rights to those children
were eventually terminated. Petitioner was not named a respondent parent in that proceeding as he
had no parental rights at stake. In 2006, petitioner’s and T.H.’s parental rights to a subsequently
born child were terminated. Services were offered to petitioner in both the 2001 and 2006
proceedings.

        T.H. gave birth to G.H., the only child at issue, in October of 2013. In October of 2019, the
DHHR filed the instant child abuse and neglect petition against petitioner and T.H. after receiving
several referrals regarding G.H.’s unmet hygienic, nutritional, and medical needs. The DHHR
alleged that the parents failed to correct the conditions of abuse that led to the prior termination of
their parental rights to their older children and failed to adequately care for G.H. as the child was
observed to be dirty, to smell bad, and to lack adequate food.

        Later in October of 2019, the circuit court held a preliminary hearing wherein the DHHR
moved to continue the matter until the child completed a Child Advocacy Center (“CAC”)
interview. Without objection, the motion was granted. Counsel for petitioner requested services
and visitation with the child. The request was denied pending his completion of a parental
fitness/psychological evaluation. The circuit court reconvened the preliminary hearing later that
month. Counsel for petitioner moved to dismiss the petition, and the circuit court denied the
motion. At the conclusion of the hearing, the circuit court found probable cause that imminent
danger existed to the well-being of the child at the time of the petition’s filing and that continuation
in the home was contrary to the child’s best interest, ratifying the removal. The circuit court again
denied petitioner’s motion for services and visitation as he had not yet completed the required
evaluations.

         The circuit court held an initial adjudicatory hearing in February of 2020. The CPS worker
testified that a review of the child’s medical records revealed that she underwent dental
reconstructive surgery in 2017 due to having fifteen decayed teeth. During the procedure, the
surgeon had to replace the child’s teeth with synthetic substitutes. Medical records also revealed
that the child had frequent urinary tract infections (“UTI”), with some leading to hospitalizations.
The CPS worker also testified that the child had suffered from labial adhesion, anal tears,
accidental drug ingestion, and a multitude of other medical issues as shown in her medical records.
The child also had speech delays and drooled when she spoke, and the CPS worker testified that
petitioner never sought intervention for the child because he did not recognize the need. The CPS
worker testified that the child had issues with personal hygiene and that the foster family reported
that she did not know how to bathe herself. The CPS worker conceded that the child did not
disclose any abuse by petitioner in her CAC interview.

        The CPS worker also testified about petitioner’s prior termination of his parental rights to
older children. The CPS worker stated that a multitude of services were provided to petitioner
throughout those proceedings and further opined that petitioner’s behavior had not changed since
the prior terminations. Following testimony, the circuit court continued the hearing.




                                                   2
        The circuit court reconvened the adjudicatory hearing in March of 2020. Due to the
unavailability of the DHHR’s next witness, the circuit court allowed petitioner to present the
testimony of one of his witnesses out of order. The child’s prior preschool teacher testified that
petitioner appeared very protective of the child and concerned with her well-being while dropping
her off and picking her up from school. The teacher testified that the child was always neatly
dressed and clean and that she had no concerns with petitioner’s parenting. The teacher denied that
the child ever had matted hair or a bad odor. Following the teacher’s testimony, the circuit court
continued the hearing.

         At a reconvened adjudicatory hearing held in June of 2020, petitioner continued with the
presentation of his witnesses. Dr. Joseph Maustic testified that he performed a sexual abuse
examination of the child after she was placed in foster care and had been observed cutting and
stabbing the pubic area of her pants. Dr. Maustic testified that the child suffered a labial adhesion,
which was likely naturally occurring due to the lack of scar tissue observed, rather than a sign of
sexual abuse. Dr. Maustic opined that, due to the labial adhesion, the child could not have been
vaginally penetrated recently, and most likely, had never been penetrated at all. Dr. Maustic
conceded, however, that his exam could not reveal other forms of sexual abuse. Dr. Maustic also
testified that the child had a yeast infection at the time of the exam due to hygiene issues.

        Dr. Jennifer Divita, the child’s primary treating pediatrician, testified that petitioner
frequently brought the child for medical appointments and that she was always clean and
appropriately dressed. Dr. Divita testified that she never had any concerns of abuse or neglect and
that the child was current on all vaccines and “everything we needed to do.” Dr. Divita conceded
that the absence of any signs of abuse or neglect during the child’s appointments did not
definitively mean that abuse or neglect had not occurred. Dr. Divita noted that she spent only a
brief period of time with the child and petitioner when they visited her office and that there may
not have been any signs to show abuse or neglect at those times.

        Petitioner then presented the testimony of his now-adult daughter S.M. S.M. testified that
petitioner’s parental rights to her were terminated in a 2001 child abuse and neglect case when she
was nine years old. S.M. testified that petitioner never inappropriately touched her and that his
rights had been terminated to her largely due to abandonment. S.M. testified that she rekindled her
relationship with petitioner when she was sixteen years old and that, sometime in 2018, she and
her three children lived with petitioner and G.H. S.M. described the relationship between petitioner
and G.H. as very loving and she opined that the child was always clean and cared for. S.M. stated
that petitioner had grown a lot as a person since his prior child abuse and neglect proceedings and
“realizes what he did when [she] was a child, and he’s doing everything in his power to make sure
G.[H.] doesn’t go through that.”

        Petitioner’s friend, B.M., testified that she saw petitioner and the child every day and that
she never had any concerns with petitioner’s parenting. B.M. testified that the child was always
clean and cared for, that petitioner took the child to school and medical appointments, and that she
never saw any inappropriate touching between petitioner and the child. B.M. was aware of
petitioner’s parental rights to an older child having been terminated in 2006, and she opined that
he had matured since that time and was capable of caring for G.H. Petitioner’s counsel proffered



                                                  3
that B.M.’s husband would testify in a consistent manner. A family member also testified and
denied that petitioner sexually abused or failed to care for G.H.

         Petitioner testified that he cared for the child and attended to all her medical and
educational needs. Petitioner also testified that the child always had appropriate food. Petitioner
testified regarding the 2001 child abuse and neglect case and stated that, at the time, he was
receiving disability checks. However, the checks were assigned to his cousin, who would not help
petitioner pay for things like furniture. This resulted in petitioner and his three older children
“sleeping on garbage bags with our clothes in them because he wouldn’t do nothing, and I couldn’t
get my check.” Petitioner stated CPS “took them because they called it neglect” and that he
voluntarily relinquished his parental rights to those three children. Regarding the 2006 case,
petitioner claimed that T.H. left him for another man and he could not pay the mortgage. The home
also became infested with rats at that time, and petitioner took their child to a friend’s house to
stay for a couple of days until he could find a suitable home. Petitioner testified that an
acquaintance who was mad at him for kicking him out of the home “took it upon himself” to call
CPS and make false allegations of abuse and neglect against petitioner. Petitioner acknowledged
deficiencies in his parenting before but claimed to have grown from his mistakes. Petitioner
testified that he was not a respondent parent in the 2005 case that was filed regarding T.H.’s older
children from a prior marriage. Petitioner stated that the children made allegations of sexual abuse
against him and that he was never permitted to testify or defend himself against the allegations.
Petitioner denied inappropriately touching the children. On cross-examination, petitioner denied
that he neglected G.H. with regard to her teeth and denied statements from the child’s dental
records that he refused to assist the child with dental care or receive dietary advice.

         After another continuance, the circuit court reconvened the adjudicatory hearing for a final
time in July of 2020. The DHHR presented the testimony of Barbara Nelson, a licensed
psychologist with Saar Psychological Group. Ms. Nelson testified that she performed an evaluation
of petitioner and diagnosed him with unspecified personality disorder and borderline intellectual
functioning. Ms. Nelson stated that testing indicated that petitioner was “not adept at those tasks
that are required for independent living. He doesn’t make good decisions. He doesn’t do the things
necessary to live on his own . . . .” Ms. Nelson further testified that petitioner showed no empathy
or remorse for G.H.’s circumstances, or those of his older children, and minimized or denied
responsibility for his actions. Petitioner blamed other people for his actions. According to Ms.
Nelson, petitioner did not appear to have the ability to self-reflect or understand his shortcomings.
Ms. Nelson stated that petitioner felt he was a good parent and thought that simply walking his
child to school every day and taking her to sing karaoke was the mark of a good parent, but ignored
that G.H. had many significant medical and dental issues that he failed to address. Petitioner
claimed that he had not been able to teach the child proper bathroom hygiene and that was the
reason she smelled. Ms. Nelson testified that petitioner could not distinguish priorities between
critical child development and “what’s trivial.” For example, when petitioner accomplished a
simple, mundane parenting task, he considered it “full-blown parenting.” Ms. Nelson opined that
petitioner’s prognosis for attaining minimally adequate parenting was extremely poor to
nonexistent. Petitioner took no responsibility for his actions and, consequently, saw little reason
to change, as evidenced by his involvement in several cases despite services and intervention. Ms.
Nelson testified that her assessment of petitioner was consistent with a psychological evaluation
performed on him in one of his prior child abuse and neglect cases.

                                                 4
        Following testimony, the circuit court adjudicated petitioner as an abusing parent. The
circuit court found that petitioner had a long history of CPS involvement spanning the course of
nearly two decades. The circuit court found that petitioner had received services over the course
of the prior proceedings and that he either failed to avail himself of them or did not benefit from
them, and “he just does not appear to get it.” The circuit court noted that petitioner’s parental rights
were terminated to four other children and that he has not remedied the conditions of abuse or
neglect for which his rights were previously terminated. The circuit court further found that
petitioner had previously been found to have sexually abused his step-daughter in a prior abuse
and neglect case.

        The circuit court further found that the testimony established several troublesome issues,
particularly as it related to petitioner’s failure to obtain adequate medical care for the child at issue.
The circuit court noted that the child had to undergo reconstructive surgery due to having fifteen
decayed teeth and was hospitalized due to UTIs and other infections, which indicated “a complete
and total lack of care and hygiene.” The circuit court further found that the child had sustained a
labial adhesion, anal tears, and other matters, and had been referred for a number of interventions
that petitioner failed to follow through with. The circuit court found that petitioner “has a complete
and total lack of acceptance of any responsibility based upon his testimony and based upon Ms.
Nelson’s forensic assessment.” The circuit court also denied petitioner’s motion for a post-
adjudicatory improvement period.

        In September of 2020, the circuit court held a dispositional hearing. The DHHR presented
the testimony of a CPS worker who testified that the DHHR recommended termination of
petitioner’s parental rights to the child based upon the evidence presented in the proceedings thus
far. The CPS worker opined that there were no services that could be offered that would aid
petitioner in substantially correcting the conditions of abuse and neglect in the near future, and
further opined that termination of his parental rights would create permanency for the child. By
order entered on November 12, 2020, the circuit court found that there was no reasonable
likelihood that petitioner could correct the conditions of abuse and neglect in the near future and
that termination was necessary for the child’s welfare. The circuit court relied upon Ms. Nelson’s
evaluation, especially her opinion that

        over the course of nearly twenty (20) years, [petitioner has] devastated the lives of
        six (6) children. Rather than point out [his] numerous failings as a parent, it is easier
        for this examiner to say that there is absolutely nothing found in this examination
        that recommends [petitioner] as a parent and much to indicate that children in [his]
        care are in danger.

The circuit court further found that petitioner was provided months, if not years, of services
throughout prior proceedings but that he had not followed through with rehabilitative services
designed to prevent or reduce the abuse and neglect of the child. The circuit court also incorporated




                                                    5
its findings from the adjudicatory hearing. Petitioner appeals the November 12, 2020, dispositional
order terminating his parental rights to the child. 3

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner raises several assignments of error in which he alleges that the circuit
court erred in adjudicating him as an abusing parent. Petitioner contends that the evidence raised
against him regarded circumstances that were not existing at the time of the petition’s filing.
Petitioner avers that the circuit court relied primarily upon his prior abuse and neglect cases, the
most recent of which occurred in 2006. Petitioner states that this Court has previously held that
the DHHR continues to have the burden of demonstrating abuse and neglect of subsequently born
children following the prior termination of parental rights. See In re George Glen B., 207 W. Va.
346, 532 S.E.2d 64 (2000) (holding that the DHHR continues to bear the burden of proving that
the subject child is abused or neglected when the petition was filed on the basis of a prior
termination of parental rights). Petitioner argues that the evidence demonstrated that he had
substantially improved his parenting since 2006. Indeed, the DHHR waited until G.H. was almost
six years old to file the petition. Petitioner also avers that the DHHR did not prove that he neglected
the child’s medical, dental, hygienic, or educational needs given Dr. Divita’s testimony to the
contrary. Further, petitioner argues he presented “credible evidence” that he has been a good and
responsible parent for G.H. through the testimony of the child’s preschool teacher and his daughter,
S.M. Petitioner also argues that there was no evidence that he abused drugs or alcohol, which was
supported by the testimony of B.M. Petitioner claims that the circuit court failed to give proper
weight to the testimony of the witnesses he called and that Ms. Nelson’s testimony is insufficient
to establish that he abused or neglected the child.

       We have previously held as follows:




       3
        The mother’s parental rights were terminated below. The permanency plan for the child is
adoption by her foster family.
                                                  6
        At the conclusion of the adjudicatory hearing, the court shall make a determination
        based upon the evidence and shall make findings of fact and conclusions of law as
        to whether such child is abused or neglected. . . . The findings must be based upon
        conditions existing at the time of the filing of the petition and proven by clear and
        convincing evidence.

In re F.S., 233 W. Va. 538, 544, 759 S.E.2d 769, 775 (2014). This Court has explained that “‘clear
and convincing’ is the measure or degree of proof that will produce in the mind of the factfinder a
firm belief or conviction as to the allegations sought to be established.” Id. at 546, 759 S.E.2d at
777 (citation omitted). However, “the clear and convincing standard is ‘intermediate, being more
than a mere preponderance, but not to the extent of such certainty as is required beyond a
reasonable doubt as in criminal cases.’” Id. at 546, 759 S.E.2d at 777 (citation omitted).

        We conclude that the circuit court was presented with sufficient evidence to find that
petitioner abused or neglected G.H. The crux of petitioner’s argument is that the circuit court
abused its discretion in weighing the evidence of his prior proceedings and finding Ms. Nelson’s
testimony as more credible and probative than that of his own witnesses. However, this Court has
repeatedly held that credibility determinations are for a circuit court to make and will not be
disturbed on appeal. See Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388, 497 S.E.2d 531, 538
(1997) (“A reviewing court cannot assess witness credibility through a record. The trier of fact is
uniquely situated to make such determinations and this Court is not in a position to, and will not,
second guess such determinations.”).

        Here, petitioner presented testimony of friends and family to support his contention that he
was a good parent, cared for the child, maintained her hygiene, and attended to her medical needs.
The circuit court heard this testimony and determined it was so peculiarly similar as to be
suspicious to the court. Further, medical records demonstrated that, contrary to petitioner’s claims,
the child’s hygiene and medical needs were significantly neglected. In contrast to the testimony of
petitioner’s friends and family, Ms. Nelson testified that petitioner was unable or unwilling to
make good decisions, that petitioner denied responsibility for his actions, and that petitioner’s
prognosis for attaining minimally adequate parenting was poor to nonexistent. Ms. Nelson
concluded that any children in petitioner’s care would be in danger. Importantly, this assessment
was consistent with the assessment of petitioner from a psychological evaluation performed in
prior child abuse and neglect proceedings. Further, petitioner’s own testimony corroborated Ms.
Nelson’s conclusions.

        In further support of his claim that he was improperly adjudicated as an abusing parent,
petitioner argues that the circuit court erred in finding that he “was guilty of sexual abuse” in a
prior abuse and neglect proceeding because he was not a respondent parent in that case and was
prohibited from testifying and defending against those allegations. He also argues that the circuit
court placed “far too much weight [on this] questionable finding.” Even assuming petitioner’s
argument holds merit and the circuit court erred in finding that petitioner was “found guilty” of
sexual abuse in a prior case, the record reveals that the circuit court put little weight on this finding
and there was sufficient evidence to adjudicate him as an abusing parent absent this finding, as set
forth above.



                                                   7
        In sum, the circuit court properly considered petitioner’s prior termination of parental
rights, considered evidence that indicated he lacked the will or ability to provide adequately for
G.H., and assessed the credibility of all witnesses involved. Based on the foregoing, we find no
error in petitioner’s adjudication as an abusing parent.

        Petitioner also argues that the circuit court erred in denying him an improvement period.
Petitioner argues that his repeated requests to participate in services and visit the child should have
been considered a significant factor in determining his potential to improve his parenting skills.
He contends that the circuit court erroneously considered his alleged failure to comply with
services in prior proceedings. Petitioner states that he had not been provided services since 2007
and that substantial evidence indicated that he had improved his parenting.

       West Virginia Code § 49-4-610(2)(B) provides that the circuit court may grant a parent a
post-adjudicatory improvement period when the parent “demonstrates, by clear and convincing
evidence, that the [parent] is likely to fully participate in the improvement period.” “This Court
has explained that ‘an improvement period in the context of abuse and neglect proceedings is
viewed as an opportunity for the . . . parent to modify his/her behavior so as to correct the
conditions of abuse and/or neglect with which he/she has been charged.’” In re Kaitlyn P., 225 W.
Va. 123, 126, 690 S.E.2d 131, 134 (2010) (quoting In re Emily, 208 W. Va. 325, 334, 540 S.E.2d
542, 551 (2000)). Finally, the circuit court has discretion to deny an improvement period when no
improvement is likely. In re Tonjia M., 212 W. Va. 443, 448, 573 S.E.2d 354, 359 (2002).

        While petitioner claims that his repeated requests for services and visitation with the child
indicate that he was likely to comply with an improvement period, the evidence demonstrated that
petitioner failed to take responsibility for his actions or acknowledge the conditions of abuse and
neglect. Petitioner minimized the extent of the child’s medical and hygienic conditions during the
proceedings below and minimized his responsibility for the same. Also, as noted above, petitioner
minimized the circumstances leading to the termination of his parental rights to his older children.
Petitioner blamed his ex-wife for his circumstances, testified that an acquaintance reported him to
CPS due to a disagreement, and claimed that the situations leading to his children’s removal were
out of his control rather than a direct result of his abuse and neglect. Ms. Nelson testified that
because petitioner took no responsibility for his actions, he had little motivation to change, as
evidenced by his involvement in several cases despite having been provided services. Ms. Nelson
opined that there were no services that could be provided that would assist petitioner in addressing
the conditions of abuse and neglect. This Court has previously held that “[f]ailure to acknowledge
the existence of the problem . . . results in making the problem untreatable and in making an
improvement period an exercise in futility at the child’s expense.” In re Timber M., 231 W. Va.
44, 55, 743 S.E.2d 352, 363 (2013) (citing In re: Charity H., 215 W.Va. 208, 217, 599 S.E.2d 631,
640 (2004)). Accordingly, given petitioner’s history of CPS intervention coupled with the fact that
he continued to minimize his actions, we find no error in the circuit court’s decision to deny him
an improvement period.

        The evidence set forth above likewise supports the termination of petitioner’s parental
rights. West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental
rights upon finding that there is “no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is necessary for the child’s

                                                  8
welfare. Pursuant to West Virginia Code § 49-4-604(c), “‘[n]o reasonable likelihood that
conditions of neglect or abuse can be substantially corrected’ means that . . . the abusing adult . . .
[has] demonstrated an inadequate capacity to solve the problems of abuse or neglect on their own
or with help.” Additionally, this Court has held that

                “[t]ermination of parental rights, the most drastic remedy under the
        statutory provision covering the disposition of neglected children, [West Virginia
        Code § 49-4-604] may be employed without the use of intervening less restrictive
        alternatives when it is found that there is no reasonable likelihood under [West
        Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
        substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
        114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As set forth above, petitioner
failed to acknowledge the conditions of abuse and neglect, thereby making them untreatable.
Accordingly, we find no error in the circuit court’s finding that there was no reasonable likelihood
petitioner could substantially correct the conditions of abuse and neglect and that termination was
necessary for the child’s welfare. Based on these findings, termination of petitioner’s parental
rights, as opposed to a less-restrictive dispositional alternative, was appropriate.

        Lastly, petitioner claims that the circuit court erred in failing to enter the dispositional order
within ten days of the dispositional hearing, in violation of Rule 36 of the West Virginia Rules of
Procedure for Child Abuse and Neglect Proceedings. However, aside from quoting this rule,
petitioner provides no argument regarding how he was prejudiced by this delay. Moreover, this
Court has held that

                “[w]here it appears from the record that the process established by the Rules
        of Procedure for Child Abuse and Neglect Proceedings and related statutes for the
        disposition of cases involving children [alleged] to be abused or neglected has been
        substantially disregarded or frustrated, the resulting order . . . will be vacated and
        the case remanded for compliance with that process and entry of an appropriate . .
        . order.” Syllabus point 5, in part, In re Edward B., 210 W.Va. 621, 558 S.E.2d 620
        (2001).

Syl. Pt. 3, In re Emily G., 224 W. Va. 390, 686 S.E.2d 41 (2009). Given petitioner’s failure to
demonstrate that he was somehow prejudiced by the circuit court’s failure to timely enter the
dispositional order, we cannot find that the Rules of Procedure for Child Abuse and Neglect
Proceedings or the related statutes have been substantially disregarded or frustrated such that
vacation is warranted. Therefore, we find no reversible error in this regard.

     For the foregoing reasons, we find no error in the decision of the circuit court, and its
November 12, 2020, order is hereby affirmed.


                                                                                               Affirmed.



                                                    9
ISSUED: June 3, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                10